DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/16/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the further membrane portion is configured to be deformed in claim 10; the further membrane portion is configured to be deformed in claim 10; the piston structure is configured to receive an actuation force in claim 11; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederer (WO 202003904).
Regarding claim 1, Niederer discloses a lens (Fig 21, Page 30, line 5, lens1 ) having an adjustable optical power (Fig 21, Page 30, line 5, lens1, lens tuned to form convex lens or concave lens) comprising a container (Fig 21A, two chambers C1, C2) with - a frame structure (Fig 21A, lens 1), wherein the frame structure (1) delimits a lens volume (see the left side of Fig 21A) and a reservoir volume (see the right side of Fig 21A) at least partially (Page 30, line 20-22, both transparent membranes 12,22 have curvatures that can be adjusted) in a lateral direction (Page 30, line 12, actuator 51 activated the focal length, switched to a positive value (cf. FIG. 21(B))), wherein the lens volume and the reservoir volume are fluidically connected (see Fig 21A where L1 is shown above the lens and reservoir volume), - a first opening extending through the frame structure (Fig 21A shows an opening in wall of 10 and 20), wherein the lens volume is arranged at least partially in the first opening (Fig 21A, see the left hand side in reference to portion 22a), - a bottom structure (11) and an elastically deformable transparent first membrane (22) delimit the lens volume on opposite sides of the first opening (Fig 21A, Page 30, line 20, both transparent membranes 12,22 have curvatures that can be adjusted), - a second opening (Fig 21A, right hand side opening with respect to actuator 51) extending through the frame structure (Fig 21A), wherein the reservoir volume (50) is arranged at least partially in the second opening (Fig 21A shows the volume of 50 is less than the volume of L2), - a further membrane portion (12) delimits the reservoir volume on one side of the second opening (Fig 21A, Page 30, line 20], both transparent membranes 12,22 have curvatures that can be adjusted), - a transparent second membrane (12a) separating a first volume filled (C2) with a first liquid (L2) from a second volume (C1) filled with a second liquid (L1), - the first volume and the second volume are arranged in the lens volume (Fig 21A), and - a spacer (20) is arranged between the second membrane and the first membrane (Fig 21A).
	Regarding claim 2, Niederer discloses wherein the spacer (50) has a ring shape and is directly connected to the first and the second membrane (Fig 21 shows reservoir 50 is curved residing in C1), wherein the spacer (50) circumvents a lens area of the first membrane (Fig 21 shows spacer 50 is separated away from membrane 22 by transparent member 12).
	Regarding claim 6, Niederer discloses wherein either the first volume or the second volume extends also into the reservoir volume (Page 31, line 5,  Fig 21), such that the reservoir volume comprises the first liquid (L2) or the second liquid (Page 31, line 5, Fig 21).
	Regarding claim 7, Niederer discloses wherein the membrane portion (12) is comprised, particularly integrally comprised by the first membrane (12a), wherein the first membrane covers the first and the second opening (Fig 21A and Fig 21B shows where portion 12a of membrane 12) or wherein the membrane portion is comprised, particularly integrally comprised by the second membrane (Fig 21A shows 12a and portion 22a part of a concave lens), wherein the second membrane (Fig 21A, 22a) (8) covers the first and the second opening (Fig 21A shows that portion 22a is the part of membrane 22 that covers the entire bottom portion of lens 1).
	Regarding claim 8, Niederer discloses wherein the first liquid has a first refractive index and a first mass density (Page 2, line 11-13) and the second liquid has a second refractive index and a second mass density (Page 2, line 14-15), wherein the refractive indices and the mass densities are different respectively (Page 2, line 14-15), and the refractive indices and the mass densities are selected such that an acceleration induced aberration of the lens (Page 2, line 25), in particular gravity coma is compensated (Page 2, line 25) or prevented.
Regarding claim 9, Niederer discloses wherein the container (Fig 21A, two chambers C1, C2) comprises a lens shaping element (51), - the first opening extends through the lens shaping element (Fig 21A shows an opening starting underneath 20, 10, and 10a), - the lens shaping element (51) (5) circumvents (Fig 12a shows 51 away from and not touching 12 and 12a) the membrane portion (12)  and the second membrane (12a), - the lens shaping element (51) comprises an outer portion facing away from the frame structure and an inner portion facing towards the frame structure (Fig 21a shows 51 is a square frame structure facing away from and touching wall 10), wherein - the membrane portion (12) is connected to the outer portion and the second membrane (12a) is connected to the inner portion (Fig 21a shows 12 is connected to 12a by wall 10).
Regarding claim 10, Niederer discloses wherein the further membrane portion (12) is configured to be deformed to pump the first liquid (L2) or the second liquid from the reservoir volume (see the right side of Fig 21A) into the lens volume (see the left side of Fig 21A) to change a curvature of the lens area of the first membrane (Fig 21A, Page 30, line 20, both transparent membranes 12,22 have curvatures that can be adjusted) and therewith an optical power of the lens (Page 18, line 24, 11 can have an optical power), and/or wherein the further membrane portion is configured to be deformed to pump the first liquid or the second liquid from the lens volume into the reservoir volume to change a curvature of the lens area of the first membrane and therewith an optical power of the lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Niederer (WO 2020039047) in view of Batchko (20100208357).
	Regarding claim 3, Niederer discloses the invention as described in claim 1 but does not teach wherein the spacer comprises or consists of silicon. However, in a similar endeavor, Batchko teaches wherein the spacer ([0095], 1040, Fig 2B) comprises or consists of silicon ([0095], member 1040 comprised of silicon). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed  to combine the optical device of Niederer with the member of Batchko for the purpose of achieving peak deflection with a lens device (Batchko, [0095]).
	Regarding claim 4, Niederer discloses the invention as described in claim 1 but does not teach wherein the second opening does not have the shape of a prism. However, Batchko teaches wherein the second opening (Fig 11B, radial openings 11110) does not have the shape of a prism ([0136], fluid passages 11110 may be radial openings, however, they may take any shape as desired). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Niederer with the radial openings of Batchko for the purpose of achieving an enhanced change in focal power within a lens (Batchko, [0135]).
Regarding claim 5, Niederer discloses the invention as described in claim 1 but does not teach wherein the second opening is delimited on one side by a further membrane portion, and a cross-sectional area of the second opening decreases with increasing distance from the further membrane portion. However, Batchko teaches wherein the second opening (Fig 4A, 1020) is delimited on one side by a further membrane portion ([0104], Fig 4A, plate members 4010, 4020 may be annular with one or more apertures 4030, 4040), and a cross-sectional area of the second opening (Fig 4A, apertures 4030, 4040) decreases with increasing distance from the further membrane portion (Fig 4A shows the conical taper of plate 4000 with increasing distance to optical surface 1030). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Niederer with the plates of Batchko for the purpose of allow light to be received at an increased angle of incidence (Batchko, [0104]).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Niederer (WO 2020039047) in view of Aschwanden (20210124095).
Regarding claim 11, Niederer discloses the invention as described in claim 1 but does not teach wherein the lens comprises a piston structure arranged on an outward facing side of the further membrane portion covering the second opening, wherein the piston structure is configured to receive an actuation force, particularly a mechanically transmitted actuation force, for pushing or pulling the piston structure towards or away from the second opening such as to pump the first or the second liquid from the reservoir volume to the lens volume or vice versa. However, Aschwanden discloses wherein the lens (Fig 3, lens barrel 60) comprises a piston structure (50) arranged on an outward facing side  of the further membrane portion covering the second opening (Fig 3), [0090], portion comprising the reservoir volume R and piston 50 connected to the membrane portion 22), wherein the piston structure (50) is configured to receive an actuation force ([0097], barrel 60 is adapted to accommodate space for the actuator, particularly to provide a cavity for the piston 50), particularly a mechanically transmitted actuation force ([0097]), for pushing or pulling the piston structure towards or away from the second opening such as to pump the first or the second liquid from the reservoir volume to the lens volume ([0048], wherein the actuator moves the piston; the piston pushes against the outside of the wall portion to pump liquid from the reservoir volume into the lens volume so as to change the curvature of said area of the membrane (e.g. from flat to convex) and therewith the focal length of the lens) or vice versa. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Niederer with the movable piston of Aschwanden for the purpose of optimizing space within a lens container (Aschwanden, [0093]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batchko (20110267703), Bolle (20090195882), Lo (20070201138), Kobrin (7256943), and Task (5973852) are variable power fluid lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872